Title: To Thomas Jefferson from Martha Jefferson Carr, 15 December 1792
From: Carr, Martha Jefferson
To: Jefferson, Thomas



My Dear Brother
Spring Forest. Decr. 15. 92

You wrote me some time ago that you could discharge any pressing debts for me. My haveing a Daughter Married and to fix off for Kentucky after which it is hardly probable that I shall ever see her agane has put me to some unusual expence this together with my bad management Obliges me to ask your assistance. If you could let me have Seventy five or Eighty Pounds you would do me a great favor. Mr. Myers the Merchant I have delt with has but a small Capatal and wishes to receive payment of my account before he purchases his spring goods. He intends to Philadelphia and offers to call on you if I will give him an Order. I hope my Dear Brother this will not put you to inconvinience but write and let me know perhaps Mr. Myers might be put off untill next fall.
The pure air of Monticello has proved in my case so efficacious that I have not had a return of my fever since my return from thence. I am now recruiting but any distress or Anxiety of mind has always thrown me back and I at present look forward with dred to a piriod which approaches when I am to be separated (perhaps forever) from an Affectionate and dutyfull Child. Adieu Dear Brother [Yours Most] Affectionately

M Carr


PS Present my best love to Dear Polly MC

